   Case: 3:19-cv-00585-wmc Document #: 5 Filed: 07/29/19 Page 1 of 6




             UNITED STATES DISTRICT COURT
          WESTERN DISTRICT COURT OF WISCONSIN, _~J                                       " ~0


NICASIO CUEVAS QUILES, III;
SCOTT ANDRASTEK;
CARLOS ABADIA;
RAYMOND CODY;
TERENCE BREWER;
STEVEN JILES;
ANTHONY STENSON;
THOMAS HILL;
CHARLES E. HENNINGS;
SEAN HATCH;

              et.al,;

              Plaintift1s],

                                                   MOTION AND ORDER TO
                                                   SHOW CAUSE FOR
                                                   A PRELIMINARY
                                                   INJUNCTION AND
                                                   TEMPORARY RESTRAINING
                                                   ORDER
                                                   CIVIL ACTION NO. ----
              v.

TIM HAINES, WARDEN;
KEVIN SEMANKO, DEPUTY WARDEN;
RUSSELL BAUSCH, SECURITY DIRECTOR;
LISA PETTERA, PROGRAM DIRECTOR/A.D.A. COORDINATOR;
JOHN DOE I, CAPTAIN/SUPERVISOR;
JOHN DOE II, CORRECTIONAL OFFICER;
JOHN DOE III, CORRECTIONAL OFFICER;
MS. KRACHEY, UNIT MANAGER;
MS. BARTELS, HEALTH SERVICES UNIT MANAGER;
MS. JAIME SALINAS, HEALTH SERVICES NURSE;
JOHN DOE IV, HEALTH SERVICES DOCTOR/PRACTITIONER;
EACH SUED IN THEIR INDIVIDUAL AND OFFICIAL CAPACITIES;

              Defendant[ s]


               Upon the docketed and filed complaint, ease number 19-CV -00585-wme,
the supporting signed affidavit and statement of the Plaintiffs involved in the above-
   Case: 3:19-cv-00585-wmc Document #: 5 Filed: 07/29/19 Page 2 of 6



referenced matter, and the memorandum oflaw submitted herewith, the Plaintiffs
respectfully move the Court as follows:

               TO ORDER that the Defendants named herein show cause in the United
States Courthouse, Room          , on the         day of        ,2019, at        _
o'clock, why a preliminary injunction should not be issued pursuant to Rule 65(a) of the
Federal Rules of Civil Procedure enjoining the Defendants, their successors in office,
agents, employees and all other persons acting in concert and participation with them,
from:

                  I. Granting the Plaintiffs an emergency transfer to a minimum
                     security correctional facility and/or a minimum security work-
                     release facility in accordance with each of the Plaintiffs' current
                     security and custody level as currently determined by the
                     Wisconsin Department of Corrections. The Plaintiffs move the
                     court to issue said order to protect the Plaintiffs from further harm
                     caused by the continued violation of the Plaintiffs' civil and
                     constitutionally guaranteed rights by the Defendants at Prairie Du
                     Chien Correctional Institution and which is outlined within the
                     Plaintiffs' complaint filed with the court and docketed as Case No.
                     19-CV -00585-wmc.
                  2. The Plaintiffs aver that if an immediate transfer to a minimum
                     security correctional facility is not granted in their favor,
                     Defendants' actions of deliberate indifference impacting the
                     Plaintiffs poses a continued risk of serious damage to each of the
                     Plaintiffs personal future health.
                  3. Granting the Plaintiffs an immediate emergency order for the
                     investigation and subsequent testing of all buildings by the
                     Wisconsin Department of Health, the Environmental Protections
                     Agency (EPA), and the Center for Disease Control (CDC)
                     including, but not limited to: (I) Building "A"; (2) Building "B";
                     (3) Building "C"; (4) Building "D"; (5) Building "E"; (6) Building
                     "F" a/k/a "South Housing Building"; (7) Building "G" a/k/a
                     "Segregation/River Building"; (8) Building "H" a/k/a "Education,
                     Health Services, and Religious Services Building"; (9) Building
                     "I" a/k/a "Servery, Food Services, and Visitation Building"; and
                     (10) Building "J" for the presence of asbestos, asbestos-related
                     materials, asbestos fibers, lead laterals, lead levels of both drinking
                     and general use water supplied to each building within PDCI, and
                     mold, more specifically the species of mold commonly known as
                     "black mold" a/k/a "stachybotrys chartarum" and/or
                      "stachybotrys chlorohalanata. "
                  4. The Plaintiffs seek to have all results which are performed by the
                     independent authority to be provided to each Plaintiff within no
                     later than 30 days upon the conclusion of the investigation and




                                             2
Case: 3:19-cv-00585-wmc Document #: 5 Filed: 07/29/19 Page 3 of 6



                covering a span of time of no less than 20 years or the years PDC!
                has been in operation.
            5. Granting the Plaintiffs an order for the emergency
                evacuation/removal of all offenders and staff currently being
                housed and/or working at PDC! during the commission of the
                emergency investigation and subsequent testing of all buildings in
                the best interests of public health, social responsibility, and justice.
            6. The Plaintiffs seek to have the evacuation occur within no later
                than 30 days prior to the initiation of the investigation, unless a
                representative of the investigating authority deems that an
                immediate evacuation of the facility is necessary for the safety and
                welfare of all individuals housed and/or working at PDC!.
            7. Granting the Plaintiffs an order authorizing a fully independent,
                private third-party audit of all financial records associated with and
                maintained by the business department of PDC! for all
                departments, more specifically any financial records in which any
                of the Defendants have had oversight and/or management of
                during their respective tenures and in their official capacities
                respectively and/or collectively.
            8. The Plaintiffs seek to have all results of the audit which are
                performed by the independent authority to be provided to each
                Plaintiff within no later than 30 days upon the conclusion of the
                investigation and covering a span of time of no less than 20 years
                or the years PDC! has been in operation.
            9. Granting the Plaintiffs an order authorizing a fully independent,
                private third-party audit of all property and inspection reports
                associated with the remediation and/or work performed at PDC!
                including, but not limited to, reports and certifications held by staff
                for the purposes of work performed in the day-to-day operations
                involving the removal, treatment, and remediation of asbestos,
                asbestos-related materials, mold, "black mold" concerns, air
                quality concerns, and the overall health conditions of PDC!.
            10. The Plaintiffs seek to have all results which are performed by the
                independent authority to be provided to each Plaintiff within no
                later than 30 days upon the conclusion of the investigation and
                covering a span of time of no less than 20 years or the years PDC!
                has been in operation.
            II. Granting the Plaintiffs an order for a fully independent, private
                third-party investigation into violations, past and present, of the
                American with Disabilities Act and the Rehabilitation Act by the
                Defendants including, but not limited to: reports, records, fines
                levied against the institution of PDC!, non-compliance letters
                and/or correspondence to any of the Defendants by third-party
                agencies, and in the possession of the Defendants and covering a
                span of time of no less than 20 years or the years PDC! has been in
                operation. There is a very serious concern that if an emergency



                                       3
   Case: 3:19-cv-00585-wmc Document #: 5 Filed: 07/29/19 Page 4 of 6



                       order is not granted, Plaintiffs and other similarly situated
                       offenders and staff of PDCI may be at risk of serious harm,
                       including permanent injury or death, in the event of a fire or act of
                       nature. Plaintiffs aver that the one (I) elevator within PDCI is
                       constantly being serviced due to deficiencies in the maintenance
                       and upkeep during its daily use.
                   12. The Plaintiffs seek to ensure that no retaliatory acts by the
                       Defendants, their successors in office, agents, employees and all
                       other persons acting in concert and participation with them are
                       allowed.
                   13. Granting the Plaintiffs an order authorizing for the procurement of
                       all records, electronic communications, records, real estate records,
                       email communications, text messages, phone records, and prior
                       inspections and/or investigations related to water quality,
                       violations of standards of health and living, asbestos, the
                       compliance or non-compliance with the American with Disabilities
                       Act, and the Rehabilitation Act maintained and/or in the possession
                       of the Defendants and covering a span of time of no less than 20
                       years or the years PDCI has been in operation.

                IT IS FURTHER ORDERED that effective immediately, and pending the
hearing and determination of this order to show cause, the Defendants, their successors in
office, agents, employees and all other persons acting in concert and participation with
them, are restrained from:

                  1. From retaliating against the Plaintiffs including, but not limited to:
                      a) Denying the Plaintiffs from communicating for the purposes of
                  maintaining proper access to the court and one another as co-Plaintiffs
                  in proceeding with the complaint and injunctive relief request
                      b) Interfering with the Plaintiffs' access to one another by way of
                      written correspondence and/or in-person meetings during the
                      pendency of this matter before the court as allowed by Wis. Stats.
                      Adm. Code DOC 309.155(5)
                  2. Ordering any offender, inmate, prisoner, and/or staff member,
                      Correctional Officer, or otherwise anyone employed by PDCI from
                      tampering with, removing, performing unauthorized work,
                      performing remediation of, cleaning the surfaces of, or
                      covering/coating the surfaces of any portions of space, ductwork,
                      venting, insulation, wall coverings, tiles, pipes, drains, or surface
                      which may contain mold, black mold, asbestos, asbcstos-related
                      materials, water pipes, lead laterals, or water supply of PDCI in an
                  attempt to cover up, hide, mask, and/or interfere with the Court's order
                  to only have an authorized third-party by the Plaintiffs to perform said
                  emergency inspections of all buildings located on PDCI properties
                  including, but not limited to, all buildings within the PDCI facility and




                                             4
   Case: 3:19-cv-00585-wmc Document #: 5 Filed: 07/29/19 Page 5 of 6



                  any outside properties maintained by PDCI offender workers and/or
                  staff.

                IT IS FURTHER ORDERED that the motion and order to show cause,
and all other papers attached to this application be served on the aforesaid Plaintiffs
immediately.

               Signed:                                           _

               Dated:

               UNITED STATES DISTRICT JUDGE




                                             5
      Case: 3:19-cv-00585-wmc Document #: 5 Filed: 07/29/19 Page 6 of 6




                AFFIDAVIT AND STATEMENT OF THE PLAINTIFFS

                We have read the foregoing complaint and hereby verify that the matters
        alleged therein are true, except as to matters alleged on information and belief,
        and, as to those, I believe them to be true. I certify under penalty of perjury that
        the foregoing is true and correct.

               Executed on this 25th day of July, 2019, by the Plaintiffs:

                                               lsi
                                       Nicasio Cuevas Quiles, 1Il

                                               lsi
                                       Scott Andrastek

                                               lsi
                                       Carlos Abadia

                                               lsi
                                       Raymond Cody

                                               lsi
                                       Terence Brewer

                                               lsi
                                       Steven Jiles

                                               lsi
                                       Anthony Stenson

                                               lsi
                                       Thomas Hill

                                               lsi
                                       Charles E. Hennings

                                               lsi
                                       Sean Hatch


Cc:            File/ncqiii
               Clerk of Courts, Mr. Peter Oppenner, Western      District of Wisconsin
               Scott Andrastek         Steven Jiles              Terence Brewer
               Carlos Abadia          Anthony Stenson            Charles E. Hennings
               Raymond Cody           Thomas Hill                Sean Hatch




                                              6
